DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “analysis unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In paragraph [0013], the term “an analysis unit waveform extracting section” is an unclear term. It is unclear whether the term is . Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  It is unclear whether "an analysis unit waveform extracting section" is a singular component or whether the "analysis unit" is programed to perform a waveform extraction step. For the purpose of examination claim 1 will read "an analysis unit programmed to preform extracting e  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method for displaying electrocardiogram waveform data generated from an electrocardiogram analyzing apparatus. This method requires a step of utilizing an analysis unit for extracting electrocardiogram waveforms that make up a plurality of segments from the collected electrocardiogram signals; then a displaying step where multiple segments of electrocardiogram waveform data extracted by the analysis unit are displayed on one screen. This method, under the broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is other than, a screen, nothing in the claim precludes the step from practically being performed in the mind or manually with pen and paper. For example, accessing electrocardiogram waveform data and analyzing the data to extract particular segments, that show regular waveforms or irregular waveform that suggest a potential cardiac event, and displaying the 
Claim 5 recites an apparatus for analyzing an electrocardiogram comprising an analysis unit for extracting and a display section. The analysis unit for extracting electrocardiogram waveforms that make up a plurality of segments from the collected electrocardiogram signals and the display section for displaying step where multiple segments of electrocardiogram waveform data extracted by the analysis unit are displayed on one screen. This apparatus, under the broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is other than, a screen, nothing in the claim precludes the step from practically being performed in the mind or manually with pen and paper. For example, accessing electrocardiogram waveform data and analyzing the data to extract particular segments, that show regular waveforms or irregular waveform that suggest a potential cardiac event, and displaying the extracted segments for review can be done by a medical professional. The segments can be extracted by a medical professional reviewing and analyzing the data by looking at it and selecting relevant intervals for comparison then obtaining physical copies (printed graph/chart) and arranging them for display on a single screen or confined display system.
This judicial exception is not integrated into a practical application. In, particular, the claims only recite one additional elements- a screen for displaying extracted electrocardiogram waveform segments. The screen is recited at a high level of generality (i.e., as a generic computer screen or personal touchscreen display). This component is cited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional 
 	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing an object classification database, accessing a risk assessment model, determining risk conditions associated with respective objects and identifying a group of objects associated with a first risk condition, generating a display on a display of a computing system, enabling a user to select subsets of the image, and providing classifications to a machine learning system, and determining risk based on machine learning based analysis can be performed with a generic computer component. These additions amount to no more than mere instructions to apply the exceptions using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible. 
Dependent claims 2-4 and 6-7 do not include additional elements to amount to significantly more than an abstract idea and inherit the same deficiencies.
Claim 8 is rejected under 35 U.S.C. §101 as not falling within one of the four statutory categories of invention and thus fails as eligible subject matter. Claim 8 characterizes the invention as “A computer-readable recording medium that stores an electrocardiogram waveform display program to be used in an electrocardiogram analyzing apparatus”.  A broadest reasonable interpretation of this language typically covers forms of non-transitory tangible media and transitory propagating signals per se, which are not patentable under 35 U.S.C. §101. Claims that cover both statutory and non-statutory embodiments under the broadest reasonable interpretation of the claims when read in light of the specification and in view of one skilled in the art, embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. The claim is considered to be 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badilini (U.S. PG Pub No. 2007/0265538).
In regards to claim 1, Badilini discloses the invention as claimed for an electrocardiogram waveform display method used for an electrocardiogram analyzing apparatus (Fig. 6A-6B illustrates a display electrocardiogram waveforms obtained from an electrocardiogram; Fig. 7 depicts a display showing optimum waveform data extracted by a CPU) , the method comprising: an analysis unit segment extracting step of extracting electrocardiogram waveforms of a plurality of analysis unit segments from a collected electrocardiogram waveform ([0039] describes an ECG extraction system capable of determining and selecting the best ECG signal segments to be extracted; [0042] describes a software program from comparing heartrate and extracting corresponding ECG readings); and a display step of displaying the electrocardiogram waveforms of the plurality of analysis unit segments extracted 
Regarding claim 2, Badilini teaches everything in claim 1, wherein the plurality of analysis unit segments extracted in the analysis unit segment extracting step and displayed on the one screen in the display step are ones from which a noise segment is removed ([0042] lines 6-10 describes the ability of the invention to discard readings that contain noise and select data before or after the discarded reading to ensure there is no noise in the interval; [0049] lines 14-17 describes that a user can select an optimum window for the extracted data to ensure no noise is present in the selected window).
Regarding claim 4, Badilini teaches everything in claim 1, wherein the plurality of analysis unit segments do not overlap each other ([0020] lines 10-12 states that for the preferred embodiment of the invention, that the windows of the extracted data do not overlap)
Regarding claim 5, Badilini discloses the invention as claimed for an electrocardiogram analyzing apparatus ([Fig. 1 illustrates an electrocardiogram analysis device; Fig. 2 illustrates a flowchart for the steps of an electrocardiogram device) , comprising: an analysis unit waveform extracting section that extracts electrocardiogram waveforms of a plurality of analysis unit segments from a collected electrocardiogram waveform ([0039] describes an ECG extraction system capable of determining and selecting the best ECG signal segments to be extracted; [0042] describes a software program from comparing heartrate and extracting corresponding ECG readings); and a display section that displays the electrocardiogram waveforms of the plurality of analysis unit segments extracted by the analysis unit waveform extracting section, on one screen ([0058] describes that a CPU is able to transmit the extracted data to a display or external device capable of displaying charts and data).
Regarding claim 6, Badilini teaches everything in claim 5, wherein the analysis unit waveform extracting section removes a noise segment from the collected electrocardiogram waveform and extracts the electrocardiogram waveforms of the plurality of analysis unit segments ([0042] lines 6-10 
Regarding claim 8, Badilini teaches a non-transitory computer-readable recording medium that stores an electrocardiogram waveform display program to be used in an electrocardiogram analyzing apparatus ([Abs]. describes the a method for extracting optimum ECG data where this method can be a software computer that may be programmable into a monitor device), wherein the electrocardiogram waveform display program comprises: an analysis unit segment extracting step of extracting electrocardiogram waveforms of a plurality of analysis unit segments from a collected electrocardiogram waveform ([0039] describes an ECG extraction system capable of determining and selecting the best ECG signal segments to be extracted; [0042] describes a software program from comparing heartrate and extracting corresponding ECG readings); and a display step of displaying the electrocardiogram waveforms of the plurality of analysis unit segments extracted in the analysis unit segment extracting step, on one screen ([0058] describes that a CPU is able to transmit the extracted data to a display or external device capable of displaying charts and data).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Badilini (U.S. PG Pub 2007/0265538 A1) in view of Moroki et al. (U.S. PG Pub 2006/0047211 A1).
In regards to claim 3, Badilini teaches everything in claim 1, however fails to teach wherein the plurality of analysis unit segments extracted in the analysis unit segment extracting step and displayed on the same screen in the display step include an irregular heartbeat waveform.
Moroki teaches a portable electrocardiograph capable of analyzing electrocardiographic waveform data capable of displaying selected data ([Abs.]; Fig. 10 illustrates a flowchart of an electrocardiographic waveform measurement and analysis process), wherein in the selected data being displayed include an irregular heartbeat waveform ([0080] describes an embodiment where the data displayed on the display portion are of analysis results for conditions such as bradycardia, RR irregularity and PVC where the waveforms are irregular).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Badilini by Moroki to have an electrocardiogram waveform display method where in the waveform segments displayed include an irregular heartbeat on one screen in order to easily view, compare and analyze electrocardiogram waveform data where a cardiac event is detected. 
Regarding to claim 7, Badilini teaches everything in claim 1, however, fails to teach wherein the analysis unit waveform extracting section detects an irregular heartbeat waveform and extracts the electrocardiogram waveforms of the plurality of analysis unit segments in such a manner that the irregular heartbeat waveform is included in the segments.
Moroki teaches a portable electrocardiograph capable of analyzing electrocardiographic waveform data capable of displaying selected data ([Abs.]; Fig. 10 illustrates a flowchart of an electrocardiographic waveform measurement and analysis process), wherein in the selected data being displayed include an irregular heartbeat waveform ([0080] describes an embodiment where the data displayed on the display portion are of analysis results for conditions such as bradycardia, RR irregularity and PVC where the waveforms are irregular).
It would have been obvious to one of ordinary skill in the art to modify the teachings of Badilini by Moroki to have an electrocardiogram waveform analyzing apparatus capable of analyzing electrocardiogram data and extracting selected data segments for display where in the waveform segments displayed include an irregular heartbeat on one screen in order to easily view, compare and analyze electrocardiogram waveform data where a cardiac event is detected. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brockway et al (U.S. PG Pub 9408549 B2) teaches extracting selected points and intervals from ECG data to be displayed. This extracted data can either be before or after a pre-processing step.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792